Citation Nr: 0701795	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-12 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for peripheral 
neuropathy, lower extremities, to include as secondary to 
diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from three decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In May 2002 the RO denied service connection for 
diabetes mellitus, type II.  The RO's January 2003 decision 
denied the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  Lastly, the RO in January 
2004 denied service connection for peripheral neuropathy, 
both feet, as secondary to diabetes mellitus, type II.   

The Board notes that the January 2003 RO decision did not 
explicitly review whether the veteran had submitted new and 
material evidence to justify reopening his claim for 
entitlement to service connection for PTSD.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

In a February 2006 statement in support of his claim and in a 
December 2006 Hearing Memorandum, the veteran's 
representative withdrew the veteran's request for a travel 
Board hearing.  It appears all due process concerns were 
satisfied in this case.

In correspondence dated February 2004, the veteran claims 
that the May 2002 RO decision was clearly and unmistakably 
erroneous in denying service connection for type II diabetes 
mellitus.  That claim lacks legal merit under the law, since 
the RO decision is not final because the veteran perfected 
his appeal to the Board regarding the May 2002 RO decision.  
38 C.F.R. §§ 3.105(a).  

In correspondence dated February 2004 the veteran's 
accredited representative argued that the veteran's diabetes 
mellitus, type II, was caused by VA treatment involving 
steroids.  This letter reasonably raises a claim for 
entitlement to compensation under 38 U.S.C.A. § 1151.  
Therefore, this issue is REFERRED to the RO for action as may 
be deemed appropriate.

The issues of entitlement to service connection for diabetes 
mellitus, type II, and  entitlement to service connection for 
peripheral neuropathy, lower extremities, to include as 
secondary to diabetes mellitus, type II, are addressed in the 
REMAND portion of the decision below.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In August 2000, the RO denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran was 
notified of that decision in a letter dated August 29, 2000, 
and did not appeal.

2.  Some of the evidence received since August 2000, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the PTSD claim, or raises a 
reasonable possibility of substantiating the claim.

3.  The veteran did not engage in combat.

4.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.





CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for PTSD may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5108 (West Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
I. Reopening the veteran's claim 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran was notified of 
the August 2000 denial of his claim for service connection 
for PTSD.  The RO received no correspondence from the veteran 
within the appeal period to indicate any disagreement with 
the 2000 rating decision.  Therefore, the August 2000 
decision is final.  

In June 2002, the RO received the veteran's claim for service 
connection for PTSD.  Since the claim had been previously 
denied, the claim is properly characterized as a claim to 
reopen.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The January 2003 RO decision considered the merits of the 
veteran's service connection claim without considering the 
question of whether the claim should be reopened.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the August 2000 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board concludes that there is new and material evidence 
in this case.  Specifically, in the February 2006 statement 
in support of his claim, the veteran's representative 
reported new and verifiable stressor information that was not 
previously of record that if verified could substantiate his 
claim for service connection for PTSD.  Specifically, the 
February 2006 statement provided the RO with a date range 
when the alleged stressors had occurred.  Before August 2000, 
the veteran had not provided the RO with verifiable stressor 
information.  Assuming the credibility of this evidence, see 
Justus, supra, the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to August 2000 is new and material and serves to 
reopen the claim for service connection for PTSD.  The Board 
can, at this point, decide the claim, as the RO also reopened 
the claim and considered it on the merits in the January 2003 
RO decision and in the March 2004 statement of the case (SOC) 
and the March 2006 supplemental statement of the case (SSOC).



II. PTSD

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

Initially, the Board acknowledges that the veteran has been 
diagnosed with PTSD, attributed to his account of his 
military service.  A May 1999 VA outpatient treatment record 
indicates that the veteran was diagnosed with PTSD.  
Nevertheless, the Board is unable to accept the diagnosis as 
based upon confirmed stressors because the record does not 
contain independent evidence which confirms his account of 
in-service stressors. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v.  
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v.  
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the veteran served in a 
"combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

There is no persuasive evidence in the veteran's claims file 
showing that he participated in combat, such as a combat-
related military occupational specialty (MOS) or award.  
While the veteran claims that he received the combat infantry 
badge in May 2000 statement in support of his claim, his 
Department of Defense Form 214 indicates that he had received 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal.  None of 
the veteran's awarded medals or decorations show combat 
service.  

During his service in Vietnam, the veteran was a 
communications center specialist (teletype operator), which 
does not indicate combat service.  The VA treatment records 
show allegations by him that he was a gunner, designated to 
protect convoys, and that his MOS was 11Bravo. There is 
absolutely no support for this in his official military 
personnel records.  The same is true for his allegation that 
he was temporarily assigned to an infantry unit; the 
personnel records do not show such an assignment.

The Board cannot find combat experience; therefore, the Board 
cannot treat the veteran's statements alone as conclusive 
evidence that the stressors actually occurred.  Although the 
evidence shows that he served overseas, the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  There must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  See Cohen v. Brown, 10 Vet. 
App 128, 147 (1997). 

The veteran asserts that he has PTSD as a result of his 
traumatic experiences in Vietnam.  In a July 2000 statement 
the veteran reported that he was in the "156th HEM Company 
attached to the 80th Combat Support Group as a heavy machine 
gunner."  The veteran also reported that he was "assigned 
in a TDY status to 196th Infantry at Chu Li on a 7 man fire 
support team during my tour in Vietnam." 

In the stressor statement dated May 2003, the veteran 
reported the following verifiable stressors: (1) witnessing a 
sergeant shoot himself in the foot while he was in the 156 
HEM Co., 80th Group Combat Support Group; (2) witnessing a 
soldier commit suicide by shooting himself; (3) witnessing 
another soldier commit suicide by jumping from a guard tower 
into razor wire; (4) taking small arms fire while serving as 
an M-60 machine gunner on convoys going up to the north and 
passing through 14 kill zones; and (5) taking small arms fire 
on night patrols in Chu Lai while serving in the 196th 
Infantry Division.  As for this last alleged stressor, as 
noted above, the personnel records do not show that he was 
assigned to an infantry division.

In a February 2006 letter in support of his claim, the 
veteran provided the RO with a date range, June 1971 to July 
1971, to facilitate the verification of the veteran's 
stressors.  However, the RO's attempts to verify the 
veteran's stressors have been unsuccessful.  In light of the 
fact that the veteran's purported stressor events could not 
be verified, the Board finds that service connection for PTSD 
is not warranted.    

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated August 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
August 2002 letter was sent prior to initial adjudication of 
the veteran's claim.  While the RO's August 2002 letter did 
not specifically tell the claimant to provide any relevant 
evidence in his possession, nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence.  First, the 2002 letter informed 
the veteran that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The August 2002 
letter asked the veteran to provide information of the name 
of the person agency, or company who has records that he 
thinks will help VA decide his claim.  The August 2002 letter 
also asked the veteran to provide reports from private 
physicians, if any, who have treated the veteran for PTSD 
since discharge.  The 2002 letter also asked the veteran to 
tell VA about any additional information or evidence that he 
wants VA to try to get for him.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.

As the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, since 
the claim was reopened and considered on the merits by the RO 
and the Board, no VCAA notification is required on the 
question of reopening.

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records and private medical 
records have been requested, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Moreover, attempts 
were made to verify his alleged in-service stressors using 
the dates he provided.

The record also indicates that the veteran is receiving 
Social Security benefits; however, it does not appear that 
the RO has obtained all the records associated with the 
veteran's Social Security claim.  The duty to obtain records 
only applies to records that are "relevant" to the claim.  38 
U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any tendency 
to make the existence of any fact that is of consequence to 
the determination of the action more probable or less 
probable than it would be without the evidence.").  While the 
veteran has been awarded SSA benefits for PTSD, the 
disability at issue in this claim, there is no indication 
that the records would be relevant to the claim here.  In 
this case, the Board concedes that the veteran was diagnosed 
with PTSD.  Accordingly, what is "of consequence" in this 
case is whether the veteran's PTSD is related to stressor 
events from his period of military service, and there is no 
indication in the record that Social Security records would 
include any such information.  Such records, developed 
decades after the veteran's period of military service, would 
not objectively verify an in-service event.  Remanding the 
case to obtain such records would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In addition, any missing VA medical records 
would also not be relevant to the veteran's claim because 
such records would not likely verify the veteran's purported 
stressor events.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran has been diagnosed with 
PTSD, the Board finds that an examination or additional 
medical opinion is unnecessary to support the veteran's 
claim.  The veteran's claim is denied because of the absence 
of confirmed stressors not because of the absence of a 
medical diagnosis.  Thus, no further notice or assistance to 
the veteran is required.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  






	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence to reopen a claim for service 
connection for PTSD has been received.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's claims of entitlement to service 
connection for diabetes mellitus, type II, and  entitlement 
to service connection for peripheral neuropathy, lower 
extremities, to include as secondary to diabetes mellitus, 
type II. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  On the issue of 
entitlement to service connection for peripheral neuropathy, 
lower extremities, to include as secondary to diabetes 
mellitus, type II, the appellant was not provided with 
appropriate notice of the evidentiary elements required to 
establish secondary service connection.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (In order 
to comply with the VCAA notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  The duty to notify cannot be satisfied by 
reference to various post- decisional communications, such as 
the notification of decision, the SOC, or the SSOC from which 
the claimant might have been able to infer what evidence was 
lacking.).  As such, it will be necessary to remand these 
matters to provide the veteran proper VCAA notice.

The veteran's claims file indicates that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits for PTSD and for a cervical spine and low back 
disorder.  The veteran's claims file contains a copy of a 
January 2000 SSA decision finding that the claimant was 
entitled to a period of disability commencing in October 
1999.  The Board notes that not all of the records supporting 
a disability determination are of record.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  

Under the circumstances presented here, the RO should request 
the veteran's SSA medical records as they may be relevant to 
his claim for entitlement to service connection for 
peripheral neuropathy, lower extremities, to include as 
secondary to diabetes mellitus, type II.  In contrast to the 
PTSD claim, where SSA records could not verify in-service 
events, they could show treatment for a neurological 
condition related to his peripheral neuropahy of the lower 
extremities.  For this reason, they are potentially relevant.

Another evidentiary deficiency is that the veteran reported 
in his original claim for service connection for PTSD in June 
1999 that he has received treatment from the VAMC in St. 
Louis, Missouri since 1979.  These VA records are not 
currently in the veteran's claims file, since records were 
only obtained for the last few years.  While these records 
are not relevant to the veteran's PTSD claim because they 
could not verify in-service events, they may provide evidence 
for his claim for service connection for type II diabetes 
because such records may reveal the earlier onset of the 
disease.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the veteran's 
claim for entitlement to service 
connection for peripheral neuropathy, 
lower extremities, to include as 
secondary to diabetes mellitus, type II.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance and provide 
the evidentiary elements of secondary 
service connection.

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  The RO should obtain the veteran's 
complete VA medical records from the VA 
Medical Center in St. Louis, Missouri.  
In particular, the RO should obtain any 
treatment received by the veteran from 
1979 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

 





 Department of Veterans Affairs


